Appeal from a judgment (denominated order) of the Supreme Court, Chautauqua County (Joseph Gerace, J.), entered November 21, 2003. The judgment denied defendant’s motion for summary judgment, granted plaintiffs cross motion for summary judgment and granted judgment declaring that defendant must defend and indemnify plaintiff in the underlying action.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court. Present— Pigott, Jr., P.J., Hurlbutt, Gorski and Lawton, JJ.